Case: 14-31495   Doc# 90-4   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 1 of
                                         24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 2 of
                                         24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 3 of
                                         24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 4 of
                                         24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 5 of
                                         24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 6 of
                                         24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 7 of
                                         24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 8 of
                                         24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 9 of
                                         24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 10
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 11
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 12
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 13
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 14
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 15
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 16
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 17
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 18
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 19
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 20
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 21
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 22
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 23
                                        of 24
Case: 14-31495   Doc# 90-4   Filed: 09/29/18    Entered: 09/29/18 19:02:02   Page 24
                                        of 24
